CRAWLEY, Judge,
concurring in the result.
I do not believe that Nettles v. Nettles, 47 Ala.App. 448, 256 So.2d 189 (Civ.1971), and Hackmeyer v. Hackmeyer, 268 Ala. 329, 106 So.2d 245 (1958), support the proposition that a court may make a property award in an annulment proceeding. I concur in the result only because the trial court basically left the parties where it found them; the court “awarded” each party his or her own separate property and ordered each party to assume his or her own separate liabilities.
THOMPSON, J., concurs.